       Case 3:19-cv-00261-MEM Document 19 Filed 08/03/20 Page 1 of 4




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT McFARLAND,                       :

                 Plaintiff              :     CIVIL ACTION NO. 19-0261

       v.                               :         (JUDGE MANNION)

ANDREW M. SAUL,1                        :
Commissioner of Social
Security,                               :

                 Defendant              :

                               MEMORANDUM

      Presently before the court is the April 3, 2020 report and

recommendation (“Report”) of Magistrate Judge Gerald B. Cohn, (Doc. 17),

which recommends that the decision of the Commissioner of Social Security

(“Commissioner”) be vacated and that this case be remanded to the

Commissioner for further proceedings. Judge Cohn reviewed the record in

this case pursuant to 42 U.S.C. §405(g) to determine whether there is

substantial evidence to support the Commissioner’s decision denying the

plaintiff’s claim for Disability Insurance Benefits (“DIB”) under Title II of the

Social Security Act, (“Act”). 42 U.S.C. §§401-433, 1381-1383f. Neither party



1 Andrew M. Saul was sworn in as Commissioner of Social Security on June
17, 2019 and is automatically substituted as the defendant in this action. See
Fed.R.Civ.P. 25(d).
         Case 3:19-cv-00261-MEM Document 19 Filed 08/03/20 Page 2 of 4




has filed objections to the Report, and the time within which objections were

due has expired. For the following reasons, the report and recommendation

will be ADOPTED and, plaintiff’s appeal of the decision of the Commissioner,

(Doc. 1), will be GRANTED. The Commissioner’s decision will be

REVERSED and, plaintiff’s case will be REMANDED to the Commissioner.2



   I.     STANDARD OF REVIEW

        Where no objections are made to a report and recommendation, the

court should, as a matter of good practice, “satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation.”

Fed.R.Civ.P. 72(b), advisory committee notes; see also Univac Dental Co.

v. Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (2010) (citing Henderson

v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges should give

some review to every Report and Recommendation)). Nevertheless, whether

timely objections are made or not, the district court may accept, not accept

or modify, in whole or in part, the findings or recommendations made by the

magistrate judge. 28 U.S.C. §636(b)(1); M.D.Pa. Local Rule 72.3.




2 The court notes that since Judge Cohn stated the full procedural history of
this case in his Report and since the parties did not object to it, the court will
not repeat it herein.
                                      -2-
          Case 3:19-cv-00261-MEM Document 19 Filed 08/03/20 Page 3 of 4




   II.     DISCUSSION

         To properly form a decision supported with substantial evidence

regarding an application for social security benefits, it is necessary for the

ALJ, to analyze all probative evidence and set out the reasons for their

decision. Burnett v. Comm’r of Soc. Sec., 220 F.3d 112, 119-20 (3d Cir.

2000). Substantial evidence has been defined as “such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Perales, 402 U.S. 389, 401 (1971). It is more than a mere

scintilla of evidence but may be less than a preponderance. Brown v. Bowen,

845 F.2d 1211, 1213 (3d Cir. 1988).

         The court has reviewed the reasons presented by Judge Cohn for

recommending that the plaintiff’s appeal of the Commissioner’s decision

denying his claim for DIB be granted. Judge Cohn found that substantial

evidence did not support the Commissioner’s finding that the plaintiff had the

residual functional capacity to perform a full range of work at all exertional

levels based on all of his physical limitations. Because the court agrees with

the sound reasoning that led Judge Cohn to the conclusions in his report and

finds no clear error on the face of the record, the court will adopt the report

in its entirety.




                                      -3-
              Case 3:19-cv-00261-MEM Document 19 Filed 08/03/20 Page 4 of 4




     III.      CONCLUSION

             In light of the foregoing, Judge Cohn’s Report, (Doc. 17), will be

ADOPTED IN ITS ENTIRETY, and the Commissioner’s decision will be

VACATED. The plaintiff’s appeal, (Doc. 1), will be GRANTED, and plaintiff’s

case will be REMANDED to the Commissioner. An appropriate order shall

follow.



                                             s/   Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge
DATE: August 3, 2020
19-0261-01




                                          -4-
